      Case 1:19-cv-00021-VSB-BCM Document 242 Filed 09/14/20 Page 1 of 2




September 11, 2020
                                                            09/14/2020        Orrick, Herrington & Sutcliffe LLP
BY ECF                                                                        51 West 52nd Street
                                                                              New York, NY 10019-6142

Hon. Barbara Moses                                                            +1 212 506 5000
United States Magistrate Judge                                                orrick.com

United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse                              Elyse D. Echtman

500 Pearl Street                                                              E eechtman@orrick.com
New York, NY 10007                                                            D +1 212 506 3753
                                                                              F +1 212 506 5151




Re:    DISH Network L.L.C., et al. v. Asia TV USA Ltd., et al., 19-cv-00021-VSB-BCM

Dear Judge Moses:

         We represent plaintiffs DISH Network L.L.C. and Sling TV L.L.C. (together, “Plaintiffs”).
We submit this letter motion for leave to file Plaintiffs’ Answer to Defendants’ Counterclaims
dated August 21, 2020 (“Answer”) under seal and to file a redacted copy on the public docket. In
accordance with Rule 3 of the Court’s Individual Practices, Plaintiffs have e-filed (i) a redacted
copy of the Answer as an exhibit to this letter motion, and (ii) an unredacted, highlighted copy of
the Answer under seal, linked to this motion. Plaintiffs submit there is good cause to grant the
relief requested herein.

        The information Plaintiffs seek to redact is highly confidential, commercially sensitive
information relating to their television programming license terms and fees, which, if publicly
disclosed, would cause Plaintiffs significant competitive harm. See, e.g., CBS Corp. v. FCC, 785
F.3d 699, 702 (D.C. Cir. 2015) (carriage agreements should not be publicly disclosed because if
AT&T’s contracts with Disney were publicly disclosed, “[i]t would therefore be a simple matter
for, say, Fox to peruse those documents, figure out what Disney charges for ESPN, and then price
its own sports channel accordingly”); Mars, Inc. v. JCM Am. Corp., 2007 WL 496816, at *2-3
(D.N.J. Feb. 13, 2007) (permitting filing under seal where party was contractually obligated to
keep information confidential and disclosure would “dampen [Plaintiff’s] ability to negotiate
effectively favorable terms” in the future); Apple Inc. v. Samsung Elecs. Co., Ltd., 2013 WL
3958232, at *3-4 (N.D. Cal. July 29, 2013) (granting motion to seal information regarding scope
of license because disclosure could “place Rovi in a diminished bargaining position in future
negotiations with potential customers and competitors, thereby causing significant harm to Rovi’s
competive standing”); Ovonic Battery Co., Inc. v. Sanyo Elec. Co., Ltd., 2014 WL 2758756, at *2
(N.D. Cal. June 17, 2014) (permitting movant to redact portions of filing containing “highly
confidential and sensitive financial and other terms of licenses . . . including the scope of SANYO’s
and Panasonic’s respective rights to use OBC’s patents in its various battery products, and the
royalty payments SANYO is obligated to make to OBC”); Wyeth v. Medtronic, Inc., 2008 WL
             Case 1:19-cv-00021-VSB-BCM Document 242 Filed 09/14/20 Page 2 of 2




       11381926, at *3 (D.N.J. Apr. 28, 2008) (permitting redaction of provisions reflecting “the scope
       of the parties’ rights,” “royalty provisions,” and “licensing terms”).

              Moreover, the information Plaintiffs seek to redact from the Answer is identical to the
       information the Court permitted Plaintiffs to redact from their answer to Defendants’ earlier
       counterclaims filed in response to Plaintiffs’ first Amended Complaint. See ECF Nos. 150, 151.
       Indeed, there is no additional information in the attached Answer that Plaintiffs seek to redact.

              We appreciate the Court’s consideration of this redaction and sealing request.


                                                   Respectfully submitted,

                                                   /s/ Elyse D. Echtman

                                                   Elyse D. Echtman


       Attachment

       cc: Counsel for Defendants


Application GRANTED. Plaintiffs may file under seal Plaintiffs' Answer to Defendants' Counterclaims, dated
August 21, 2020, and file corresponding redacted copies of their Answer publicly. SO ORDERED.



______________________________________________________________
Barbara Moses, U.S.M.J.
September 14, 2020
